 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIDAB, Inc. and International Association of Ma- decided to affirm the judge's rulings, findings,4andchinists and Aerospace Workers, AFL-CIO. conclusions and to adopt the recommended Order.Case 12-CA-914728 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 August 1980 the National Labor RelationsBoard issued its Decision and Order in this pro-ceeding,1in which the Board granted the GeneralCounsel's Motion for Summary Judgment findingthat the Respondent had violated Section 8(a)(5)and (l) of the Act by refusing to bargain with theUnion previously certified by the Board as the ex-clusive bargaining representative of a unit of theRespondent's employees.2Upon a petition forreview and cross-application for enforcement ofthe Board's Order, the court of appeals remandedthe case to the Board for further consideration con-sistent with its opinion.3The court concluded thatthe Respondent had made a sufficient prima facieshowing in support of its objections to entitle it toa hearing on those objections. Specifically, thecourt found, inter alia, that affidavits submitted bythe Respondent raised substantial and materialissues of fact as to whether an atmosphere of fearand violence at the time of the election and/or al-leged electioneering at the polls destroyed the at-mosphere necessary for the excercise of a freechoice by the voters. On 27 May 1982 the Boardissued its order remanding proceeding to the Re-gional Director and directed a hearing for the pur-poses set forth in the court's opinion. A hearingwas then held before Administrative Law JudgeHoward I. Grossman 14, 15, and 16 June and 7 and8 September 1982, and 8 February 1983 the judgeissued the attached supplemental decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and has' 251 NLRB 19.s On 26 March 1980 the Board adopted the Regional Director forRegion 12's recommendation that the Respondent's objections to an elec-tion held I November 1979 be overruled in their entirety and that theUnion be certified as the exclusive bargaining representative of the appro-priate unit.E3 DS-IDAB. Inc. v. NLRB, 666 F.2d 971 (5th Cir. 1982).269 NLRB No. 1004 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the judge's decision, the Respondent's ex-ceptions, and the record and note the following.The Respondent contends that the judge erred in considering evidencethat the Respondent attempted to influence the testimony of witnesses inthe hearing. However, the judge's finding of a "proclivity" on the part ofthe Respondent to attempt to influence the testimony of the witnesses inthis proceeding, though possibly relevant in some respects, is not an es-sential element of his credibility findings and we do not rely on it in thatregard. An exception in this respect concerns employee Ugarte, since theevidence regarding his attempted manipulation of witnesses prior to thehearing logically and properly was considered by the judge in evaluatinghis testimony.The Respondent further argues that the judge failed to mention certaintestimony of employee Gonzalez to the effect that Gonzalez had heard arumor prior to the election that employee Rodriguez threatened employ-ee Contreras with a gun. Since the judge found that the incident with thegun never occurred, and that rumors regarding threats did not circulateuntil after the election, we conclude that Gonzalez' testimony on thispoint was contrary to weight of the evidence and therefore is discredited.In this regard, we find it unnecessary to pass on the judge's conclusionthat the rumors were not widespread, since we agree with this findingthat they were circulated after the election. We also note that the judgeerroneously referred to witness Mures as a female, and that, contrary tothe finding of the judge, Mures was not still employed by the Respondentat the time of the hearing. In our view this undermines the judge's credit-ing of Mures and therefore we disregard the testimony of Mures in itsentirety. The judge relied on Mures' testimony primarily as corroborationof the testimony of Union organizer Klinakas about Klinakas' instructionsto union sympathizers and of the testimony of Jorge and Gonzalez con-cerning Jorge's conduct at the polls. With regard to the former, we aresatisfied that since the judge credited Klinakas as to other matters due tothe detailed and plausible nature of his testimony, his testimony regardinghis instructions was equally credible in the absence of Mures' corrobora-tion. With regard to Jorge's conduct while the polls were open, we findno reason to disturb the judge's crediting of Jorge's and Gonzalez' testi-mony, even without the corroboration of Mures, since the contrary testi-mony of the Respondent's witnesses is inconsistent and conflicting, andfails to establish objectionable conduct even when considered standingalone.Finally, we note that the Respondent is correct in asserting that thereis uncontradicted testimony that employees Cincentes' and Wilk's tireswere tampered with before the election. Since no evidence was adducedwhich connected these matters with the election, we find it unnecessaryto pass on the veracity of such testimony. We also find it unnecessary torely on the judge's comments at sec. 11,B,6 of his decision that, "consid-ering Wilk's physical attributes, I consider it unlikely that the union sym-pathizers would have done anything to his property even if they were ofa mind to do so."Thus, in view of our examination of the record and of the foregoing,with the exception of Mures as set forth above, we find that the judge'scredibility resolutions are fully supported by the weight of the evidenceand the reasonable probabilities of the situation. Universal Camera Corp. v.NLRB, 340 U.S. 474 (1951).The judge found no factual support for the Respondent's objectionswith the exception of observer Gonzalez' wearing a union button duringthe polling period. With respect to Gonzalez, a member of the in-plantorganizing committee, we note, as did the judge, that the reviewingcourt, citing one of its own decisions, stated that such conduct, "consid-ered in isolation will not ordinarily be sufficient to invalidate an elec-tion." EDS-IDAB, Inc. v. NLRB, 666 F.2d 971 fn. 6 (5th Cir. 1982). Wetherefore find it unnecessary to consider whether members of the in-plantorganizing committee acted as agents of the Union, and do not rely onfn. 34 of the judge's decision.554 IDAB, INC.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, IDAB, Inc.,Hialeah Gardens, Florida, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The International Association of Machinists and Aero-space Workers, AFL-CIO (the Union or Petitioner),filed a petition in Case 12-RC-5725 on August 20, 1979,and amended it on August 27, seeking to represent cer-tain employees of IDAB, Inc.' (the Respondent or theEmployer).2Pursuant to a Stipulation for CertificationUpon Consent Election, an election was conducted onNovember 1, 1979. The tally of ballots indicated that ofappproximately 86 eligible voters, 44 cast ballots for, and37 against, the Union-Petitioner. There were two chal-lenged ballots, which were insufficient in number toaffect the results of the election. On November 8, 1979,the Employer filed objections to conduct affecting theresults of the election.:On December 18, 1979, the Regional Director forRegion 12 issued his Report on Objections to the elec-tion in which he recommended that the Board overrulethe Employer's Objections in their entirety, that the Em-ployer's request for a hearing be denied, and that theUnion be certified as the exclusive representative of allemployees in the bargaining unit set forth in the electionagreement. On January 7, 1980, the Respondent-Employ-er filed exceptions to the Regional Director's report, ar-guing that the election should be set aside, or that ahearing should be held on the objections. Thereafter, onMarch 26, 1980, the National Labor Relations Board (theBoard) adopted the Regional Director's recommenda-' At the time of earlier proceedings herein, the Respondent-Employer'sname was "EDS-IDAB, Inc.," according to the Board's prior reporteddecision at 251 NLRB 19 (1980). During the instant hearing, the Re-spondent-Employer's counsel represented that the corporation hadchanged its name to that indicated above, and his motion to amend thename in this proceeding was granted without opposition upon counsel'sassurance that no Board order which might issue as a result of these pro-ceedings would be opposed on the ground of lack of notice. Althoughthe Respondent-Employer's brief shows the abbreviation after "IDAB"as "INC.," the record and the Board's prior decision state it in lowercase; accordingly, I have used that form herein.Ibid.S The Respondent's brief sets forth the text of the objections. In es-sence they contend that (1) Petitioner's observer at the election, Al Gon-zalez, wore a campaign button saying "VOTE YES -FOR IAM" andthat the Board agent did not ask him to remove it; (2) Petitioner's agents,members, employees, and supporters coerced employees with threats oractions of violence to their persons or property; (3) Petitioner's agents,members, employees, and supporters loitered in the balloting area duringthe election and threatened or coerced employees when they were cast-ing their ballots; (4) said conduct was so aggravated as to create a gener-al atmosphere of fear and reprisal making a free choice by the voters im-possible; and (5) that there was additional objectionable conduct whichaffected the results of the election.tions, and issued a Decision and Certification of Repre-sentative.Upon a charge filed on April 25, 1980, by the Union,the General Counsel, by the Regional Director forRegion 12, issued a complaint on May 6, 1980, allegingthat the Respondent had engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Relations Act(the Act). Upon the General Counsel's filing a Motionfor Summary Judgment, the Board, on August 11, 1980,concluded that since about April 8, 1980, and thereafter,the Respondent had refused to bargain collectively withthe Union in violation of the Act. Accordingly, theBoard issued a bargaining order. EDS-IDAB, Inc., 251NLRB 19 (1980). Thereafter, the Respondent filed a peti-tion for review of the Board's Order with the UnitedStates Court of Appeals for the Fifth Circuit, and theGeneral Counsel filed a cross-application for enforce-ment of the Order. On February 4, 1982, the courtdenied enforcement, and remanded the case to the Boardfor a hearing. EDS-IDAB, Inc. v. NLRB, 666 F.2d 971(5th Cir. 1982), reversing 251 NLRB 19 (1980).4The court concluded that the Employer had made asufficient showing of an atmosphere of fear and violenceduring the election to entitle it to a hearing, despite thehearing the hearsay nature of the evidence. Brieflystated, that evidence included affidavits from three wit-nesses5to the effect that employee Contreras told them aprounion employee had lifted his shirt and had shownContreras a gun prior to the election, with an accompa-nying threat in the event that the Petitioner lost the elec-tion. Another witness" submitted an affidavit that proun-ion employee Jorge had punched Contreras in the eye,giving him a black eye. The court's decision noted Con-treras' unwillingness to affirm or deny these allegationsduring the Regional Director's investigation. In addition,the Employer's evidence included allegations that Jorgehad threatened physical harm to other employees ortheir property.The affidavit of one of the witnesses, Vigil, affirmedthat there were rumors of threats to employees Freyreand Alemany. Virgil was assigned to investigate andFreyre told him that he was upset with employees har-assing others to vote for the. Union. As stated by thecourt: "Freyre also told Vigil, 'Off the record-I willnever tell anyone about the threats to me or others be-cause I have to come back and work with these guysevery day."' Alemany made similar statements, accord-ing to Virgil's affidavit.The court also stated the necessity of evaluating evi-dence of improper electioneering by Jorge, who alleged-ly sat next to the union observer for 10 to 15 minutesduring the voting and spoke to him. In addition, Jorgeallegedly spoke to employees standing in line to vote,and was wearing a prounion patch on his overalls. The4 As indicated, the Respondent-Employer's name is stated differently inthe court's decision.I Hall, Vigil, and Carmanate. The latter's name appears au "Carmin-atti" in the record of this proceeding. I have used the spelling given inthe court's decision.6 Medina.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt observed that this evidence must be considered cu-mulatively, together with the evidence of threats attrib-uted to Jorge, in order to determine whether the atmos-phere necessary for the exercise of a free choice by thevoters had been destroyed. Finally, the court indicatedthe necessity of determining whether any such conductby Jorge had been condoned by the Petitioner.On May 27, 1982, the Board issued its Order Remand-ing Proceeding to the Regional Director, directing ahearing for the limited purposes stated in the court'sopinion, and, on June 9, 1982, the Regional Director forRegion 12 issued a notice of hearing.Pursuant to the foregoing authority, a hearing washeld before me in Miami, Florida, on June 14, 15, and 16,and September 7 and 8, 1982. On the entire record, in-cluding a brief filed by the Respondent-Employer, andon my observation of the demeanor of the witnesses, Imake the followingFINDINGS OF FACTI. SUMMARY OF THE EVIDENCE PERTAINING TOSUBSTANTIVE ISSUESA. The Union Campaign-the Inplant OrganizingCommitteeThe organizational campaign began with a union meet-ing in July or August 1979, which was attended by 10 to15 employees, according to union organizer AnthonyKlinakis. Thereafter, a general meeting attended by 40 to45 persons was held on October 11, 1979, and another onOctober 29, with about the same attendance. Union au-thorization cards were solicited at these meetings.Klinakis had more frequent meetings, at least once aweek with smaller groups of employees, for the purposeof coordinating campaign activities within the plant. Al-though various employees were utilized for this purpose,the principal ones were Ildefonso (Al) Gonzalez, LuisJorge,7Francisco (Pancho) Rodriguez, Victor Ugarte,and one other. No one was "elected" to this group, ac-cording to Ugarte-they simply volunteered. Klinakistestified that he utilized these employees as an organizingcommittee within the plant. He instructed them to try topersuade their fellow employees to accept the Union-Pe-titioner, but to do so with an "open mind." The unionorganizer contended that he told this small group thatthe Union was "not coming in there [to] ...try to por-tray an image of a bunch of bad guys ...[or] to bendanybody's arm to vote for the Union." Former employeeGonzalez testified that Klinakis instructed his listeners tocampaign for the Union during nonworking hours, butadmonished them not to threaten employees. EmployeeRodriguez, who is fluent in Spanish but understands littleEnglish, affirmed that Klinakis had an interpreter atthese meetings (Rick Haro) who translated the organiz-er's remarks into Spanish, testimony which was corrobo-rated by Klinakis. Rodriguez asserted that, according tothe interpreter, Klinakis said that the Union was seekingbetter wages and benefits for the workers, but thatJ Jorge's first name also appears as "Louis" at places in the record. Iconclude that the correct spelling is "Luis."prounion employees could not threaten other employeesin connection with the campaign. Employee IdalbertoMures corroborated this testimony. The group of fouremployees decided to talk to other employees about theUnion"in a nice way," according to Rodriguez.Santiago Leon, a witness called by the Employer, wasasked whether he was aware of an "in-plant organizingcommittee ...organizing for the Union." The witnessdid not understand the question. He was then askedwhether he was "aware of certain employees in theCompany that were working to have the other employ-ees ... vote for the Union." Leon answered affirmative-ly, and identified three members of the committee. Klina-kis testified that the Union did not pay this group of em-ployees for their campaign activities, and that he did notauthorize them to act on behalf of the Union-testimonywhich is corroborated by other evidence in the record.Victor Ugarte, a witness called by the Employer,stated that this group was confident at the beginning ofthe campaign that the Union was going to win. As thecampaign progressed, they made a decision to "speakeach time more insistently with those who were undecid-ed." Later, when it appeared that the election was goingto be close, the group "decided to pressure more intense-ly four or five of the company employees." However,Ugarte added, the four employees did this on their own,and neither Klinakis nor any other union official toldthem to do so. The four employees also distributed unionliterature to other employees.Ugarte's statements are partially contradicted by wit-nesses called by the Petitioner. Thus, Gonzalez testifiedthat the group prepared lists of employees in accordancewith what was believed to be their sympathies, either foror against the Union, or undecided. With respect to pro-company employees, the group tried to win them overby stressing the benefits of union representation. Gonza-lez denied that there was any discussion of "strongermeasures" against these employees, and asserted that thegroup was confident of victory in the forthcoming elec-tion.Rodriguez described the activity of the four employeesas voluntary work which was not requested by Klinakis.Rodriguez called it a "survey" of employee sentimentabout the Union, based on statements made by the em-ployees at general union meetings. The witness deniedthat the results of the survey were based on specific in-terrogation of individual employees, and acknowledgedthat guesswork was involved. Nonetheless, the group be-lieved on the day of the election that they would get 60to 70 percent of the votes. Jorge testified that the strate-gy of the group with respect to procompany employeeswas to convince them that the Union would provide"work protection" and benefits such as seniority.B. Juan Contreras1. The alleged gun incident and other allegedthreatsa. The alleged threatEmployee Juan Contreras testified that, between 9 andII a.m., about a week before the election, Rodriguez556 IDAB, INC.lifted his shirt and showed Contreras a gun tucked in hisbelt, saying that Contreras knew what to expect if he didnot vote for the Union. This took place in the assemblyarea, and Rodriguez, a welder, was working at the time.Gonzalez, Ugarte, and another employee, apparently de-ceased, were present according to Contreras. The latterwalked away from Rodriguez and did not say anything.Ugarte testified that he saw Rodriguez approach Con-treras during the lunch hour, about 12:30 or 12:40 p.m.8According to Ugarte, Rodriguez raised his shirt andshowed Contreras a gun. Ugarte did not hear Rodriguezsay anything to Contreras, and did not remember thedate. However, according to Ugarte, he heard Rodriguezthreated Contreras on other occasions. "Practically thelast two months before the election," Rodriguez wouldtell Contreras that he knew the latter was procompanyand that it "would be best for him not to come to workon the day of the election." Contreras, on the otherhand, denied that Rodriguez threatened him on any oc-casion other than the one involving the alleged gun inci-dent.Rodriguez acknowledged that he owns a gun, butdenied that he ever took it to work. He denied that heshowed Contreras a gun or threatened him. The witnessstated that he did talk to Contreras about the election,but denied that he told the latter to vote for the Union."As a matter of fact," Rodriguez testified, "even JuanContreras complained about being discriminatedagainst." Gonzalez, who was present during the allegedincident according to Contreras, denied seeing any em-ployee "take out a gun on any other employee."Victor Ugarte testified that he heard Luis Jorge tellContreras that he knew Contreras took information tothe Company, and that Jorge would "go out looking"for Contreras if the Union lost the election and Jorgelost his job. Contreras, however, denied that anybodyother than Rodriguez threatened him.b. The alleged reporting of the Rodriguez threatAs described above, the alleged incident took place be-tween 9 and 11 a.m., according to Contreras. During thelunch hour, he tried to find Company President LouKipp in order to report the incident, but Kipp was noton the premises. It was not until several hours later thatContreras had an interview with Kipp and other compa-ny officials. He explained the delay by saying that heonly discussed matters with a "person of the highestrank." Asked whether he felt that his life had beenthreatened by Rodriguez, Contreras replied that he didnot like the way Rodriguez "proceeded," but did not feelthe matter was sufficiently important to bring to the at-tention of another company official in Kipp's absence. Itwas during the afternoon of the same day that Contrerasallegedly reported the matter to Kipp, in the presence ofPersonnel Director Arlene Hall and Purchasing ManagerManuel Vigil.9Contreras asserted that he asked Vigil toloan him the latter's gun but that Vigil declined.s Gonzalez testified that the lunch period was from 12 to 12:45 p.m.9 Vigil's name appears as "Vahill" in the record of this proceeding. Al-though his affidavit with presumably the correct spelling of his name wasforwarded to the court with the record on appeal, the affidavit was notCompany counsel did not call Vigil during the Em-ployer's case-in-chief, but was allowed to do so duringrebuttal over the objections of Petitioner and counsel forthe Regional Director. Virgil initially testified that onlyhe and Contreras were present during a conversationwhich took place a few days before the election, butlater corrected this to assert that Kipp was also present.Vigil testified that Contreras claimed Rodriguez hadthreatened him with a gun. The purchasing manager as-serted that Contreras "acted afraid," and asked Vigil fora gun-a request which Vigil denied. The latter couldnot remember whether this meeting took place in themorning or the afternoon.According to Vigil's initial testimony, Rodriguezworked in the welding area, which is distinct from themachine shop and the assembly area. As Contreras re-ported the matter, according to Vigil, Rodriguez cameover to Contreras in the assembly area where Contrerasworks and the incident tookplace there. On cross-exami-nation, Virgil acknowledged that, in an affidavit given tocompany counsel in December 1979, he stated that Con-treras reported the incident as having taken place in themachine shop, to which Contreras had been called byRodriguez. Vigil then asserted that the etire area was re-ferred to as the "machine shop." Hall testified in a simi-lar manner. Rodriguez, on the other hand, testified thatthe welding and assembly departments are separate.Personnel Director Hall affirmed that in the late after-noon of October 26 Contreras came to the office "veryred in the face" and "visibly upset." He said that hewanted to speak to Kipp, and a meeting took place withKipp, Hall, and Vigil as interpreter. Contreras said thatRodriguez lifted his shirt and showed him a gun. Thistook place in "the building across the street," which Halltermed "the inachine shop," or "the production facility."Hall was asked when it was that Rodriguez had donethis, according to Contreras. "Just in the way he wasacting, it was that day," the witness answered. She thenasserted inability to understand Contreras' "broken Eng-lish" on this point, although Vigil was present as an in-terpreter. However, Hall "believed" that Contreras wasrelating a threat that had occurred the same day. In anaffidavit given to company counsel in November 1979,Hall stated that she could not recall whether the threatwas made or 2 days prior to the meeting with Kipp. (U.Exh. 8.)At the hearing, Hall testified that Contreras said hewas "concerned about his family." In her 1979 affidavit,Hall affirmed that Contreras said "he had received nophone calls at home and that he was only concernedabout his safety in the shop and after the election."Hall further testified that having a gun on companyproperty was grounds for "immediate dismissal," andthat it occurred to management that the police should becalled. Kipp instituted an investigation according to Hall,but "there were no supervisors around that saw the inci-dent." Further, management was "confused" as to theoffered in evidence in this proceeding. There is no indication in thisrecord that Vigil ever spelled his name for the reporter. I conclude that"Vigil" and "Vahill" refer to the same person, and that the former is thecorrect spelling.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproper action to take just before the election, and calledcompany counsel'°immediately after the Contrerasreport. The advice received was to take no action at thetime because of the imminence of the election. Furtheraccording to Hall, there was an element of "confidential-ity" to the report from Contreras, who did not wishother employees to know about his meeting with Kipp.Contreras testified initially that he could not rememberwhether he reported the Rodriguez threat to anybodyother than Kipp. On redirect examination and in re-sponse to a leading question, he testified that he also dis-cussed it during the evening of the same day with JoseCarmanate. Contreras said that he could not rememberCarmanate was his supervisor at the time.The Employer called Carmanate as a witness for thefirst time during rebuttal, and, as in the case of Vigil, hewas allowed to testify over the objections of Petitionerand counsel for the Regional Director. The witnessstated that his title was supervisor of the assembly de-partment at the time of the events in question, that Con-treras was in that department, and that he, Carmanate,was Contreras' supervisor. Some time prior to the elec-tion, between 6 and 8 p.m., while he was at the shop,Contreras called him and said that Rodriguez had"shown him a revolver in his back." According to Car-manate, Contreras asserted that the incident took place inthe assembly department. Contreres said that he wasafraid, and Carmanate told him to be calm, saying thathe would speak with his superiors about it the next day.Carmanate advised Contreras to notify him "immediate-ly" if it happened again, so that "the Company wouldhave [sic] some action." Carmanate was asked on cross-examination why Contreras had waited the entire daybefore notifying his own supervisor. Carmante's answerwas that Contreras had "supposedly" called him in theafternoon.c. Company action against RodriguezRodriguez testified that he was called into the officeafter the election by his supervisor, Julio Blanco. RafaelCastillo, Robin Baker, and Kipp were present, as well asBlanco. Rodriguez was handed a memorandum datedNovember 2, 1979. The memorandum is in English, inwhich language Rodriguez is not proficient. It reads asfollows:It has come to our attention that you made personalthreats against fellow employees on several occa-sions during the past few weeks. This is an unac-ceptable behavior and violates not only companypolicy but the law. Consider this letter as noticethat effective this date you are being placed on 30day's probation with the company. If any miscon-duct occurs within the next 30 days, you will imme-diately be dismissed. Any future incidents of person-al threats will be subject to immediate dismissal. [E.Exh. 9.]'1 Hall identified the individual called as an attorney other than theRespondent's counsel in this proceeding.Castillo told Rodriguez that the latter had "threatent-ed" people, and that he was on probation for 30 days.Kipp made similar statements, and Rodriguez deniedthem, saying that it was "a lie." Kipp did not specify thenature of the threats and did not accuse Rodriguez ofhaving a gun in the plant, according to Rodriguez. Thelatter testified taht he did not take the reprimand serious-ly, since he had "always maintained good conduct atwork." According to Rodriguez, "If I had threatenedsomebody a week before the election, why didn't theCompany fire me?"Neither Kipp, Blanco, Castillo, nor Baker testifiedduring the proceeding. Accordingly, Rodriguez' testimo-ny on this issue is uncontradicted.2. Jorge's alleged punching of ContrerasPedro Medina was a regional sales manager for theRespondent when he testified, and was an assistant to thesupervisor of drafting at the time of the election. He tes-tified that an employee told him that Jorge had punchedContreras and had given him a black eye. Medina "wentover across the street just out of curiosity," and observedthat Contreras did have a black eye. The witness assert-ed that he asked Contreras whether Jorge had hit him inthe eye. Contreras "put his head down and just didn'twant to talk," according to Medina. At lunch the sameday, Medina asked Jorge about the matter, and the latterreplied that it was an accident. Medina asked Jorge howanybody could be punched accidentally. Jorge reaf-firmed that it was an accident, but was laughing at thetime according to Medina.Jorge denied punching Contreras, but admitted that hewas involved in an accident with the latter. Accordingto his testimony, he was sitting in a reclining chair inBlanco's office when somebody came in the door. Jorgegot up and turned around. As he did so, his elbow hitContreras. Jorge apologized, and Contreras said thatthere was no problem, that it was an accident. Jorge saidthat this took place after the election, although he couldnot remember the date of a conversation with Medinawhich he had about the subject. Contreras corroboratedJorge's testimony that Contreras' black eye was theresult of an accidental blow, although he gave a some-what different version of it. Contreras said that this tookplace before the election.C. Other Alleged Threats and Rumors of Violence,and Property Damage1. Alleged threats and rumors of threats to ArsenioFreyreAs set forth in the court's opinion outlined above,Vigil's affidavit recites Freyre's alleged statement toVigil about harassment by other employees, threats madeto Freyre, and the latter's fear of other employees. Al-though Vigil was called as a witness by the Employer inthis proceeding, he was not asked any questions aboutFreyre.Victor Ugarte testified that he had a "violent argu-ment" with Freyre about a week before the election, andtold him that "it was best for him not to come to work558 IDAB, INC.on the date of the election." Ugarte also asserted that heheard Rodriguez make similar statements to Freyre.Freyre, a witness for the Employer, gave testimonydifferent from either Vigil's affidavit or Ugarte's asser-tions. He was asked by company counsel whether he hadever been threatened prior to the election. The witnessreplied that other employees attempted to "convince"him that he should support the Union, and that he finallygot into an argument with Ugarte over his refusal to doso. However, all that Ugarte said was that it was "unbe-lievable" that Freyre would not support the Union."There were no threats to my person," Freyre testified,"but just personal reproaches like, 'You shouldn't havedone that; it's unbelievable that you have done that."'Freyre denied that anybody, including Rodriguez, Jorge,or Gonzalez ever threatened him "physically," or "seri-ously," nor did he hear that the latter employees hadthreatened any other employee. Freyre said that he andRodriguez were "close" and joked a lot, that a lot ofjoking takes place in the plant. "Sometimes you don'ttake them seriously but a little bit stays," Freyre stated.Freyre contended that he heard rumors of threats priorto the election. Thus, he said that he heard he might beattacked, and rumors that Pancho (Rodriguez) had madethreats, but nothing about a gun. Freyre further assertedthat he heard threats attributed to Jorge that "cars mightbreak down." He also contended that one of his tires wasdeflated with a bolt stuck in the valve, but acknowl-edged that this took place after the election.As set forth above, the court's opinion recites a part ofVigil's affidavit attributing a statement about threats toFreyre. After direct and cross-examination of Freyre, Iasked him, through an interpreter, whether he ever toldVigil, "Off the record, I will never tell anyone about thethreats to me or others because I have to come back andwork with these guys every day.""The witness initially answered, "Yes, I told him." Peti-tioner's counsel, who is bilingual, then protested thatthere had been "something missing from the interpreta-tion." I repeated the question, and the witness repliedthat he did not remember "exactly that type of conversa-tion," but that he did make statements "with some per-sons" that he did not wish to make any "declarations"because of fear of suffering a "mishap." Freyre seemedto testify that he only made statements to an "attorneyfrom the Labor Department." Asked again whether hemade the statements attributed to him in Vigil's affidavitprior to the election, Freyre answered, "Basically after-wards if I did because it's not really in my mind becausea lot of time has elapsed." On redirect examination,Freyre said that he was afraid to make "declarations" be-cause he had heard "rumors" that he "might be beatenup, persons from even outside the workshop." On re-cross-examination he said that his mind was "not tooclear" on statement to Vigil.2. Alleged threats and rumors of threats toGuillermo AlemanyAs also described in the court's opinion, Vigil's affida-vit alleges statements from Alemany to Vigil similar toI Certain errors in the transcript are hereby noted and corrected.those attributed by Vigil to Freyre. Vigil was not askedany questions about Alemany during his testimony.Counsel for the General Counsel represented that he andthe Respondent counsel had made efforts to locate Ale-many, but were not successful. The General Counselsubmitted an affidavit of Alemany given to a Boardagent, and it was received. 12The affidavit is dated November 26, 1979, and reads inrelevant part as follows:I was eligible to vote in the election in November.Prior to the election, there were no threats of physi-cal harm or of property damage made to me by anyemployee or union official because of the union situ-ation. I did not hear any threats made to any otheremployees. [Bd. Exh. 3]3. Alleged threats to Santiago LeonEmployee Santiago Leon, a witness for the Employer,testified that Jorge threatened to break up Leon's car ifthe latter did not vote for the Union. Jorge did thistwice, the first time at a union meeting at the HolidayInn, and the second time in the plant, according to Leon.The witness said that he took these statements seriously.Leon further asserted that one of his tires was slashed afew days before the election. Ugarte corroborated Leon'stestimony.In an affidavit given to a Board agent on November26, 1979, Leon stated that Jorge twice told him that hewould destroy Leon's car if the latter did not vote forthe Union. Other persons heard this, and Leon "thoughtit was a joke." He further affirmed in his affidavit that"nothing ever happened to [his] car." The affiant alsoaverred that he was not aware of any threats to otheremployees. (U. Exh. 3.) Jorge denied having argumentswith or threatening Leon.4. Alleged property damage sustained by AnthonyWilk and Gavin CincentesWilk was eligible to vote in the election in 1979, butwas a supervisor in the electrical assembly department atthe time of his testimony. He testified that he favored theEmployer during the union campaign, and that this factwas known to other employees. Wilk stated that hefound a cement spike in the tire of his car, above thewhite sidewall, a few days before the election. He didnot know the source of the spike. Jorge denied that heput the spike in Wilk's tire. Wilk also stated that he wasnot personally threatened, and did not observe any otheremployees being threatened about their union sentiments.Wilk is a man of imposing physique, similar to that of aprofessional football player, and was much larger thanany of the other witnesses in the proceeding.Ugarte testified that Jorge told him that Jorge had letthe air out of the tires of employee Gavin Cincentes, be-"a The affidavit was received pursuant to Rule 804(bX5) of the Fed.R.Evid., the requirements of the Rule having been satisfied. The officialtranscript does not reflect that the exhibit was received, although mycomments clearly reflect an intention to do so. P. 679 of the official tran-script is hereby corrected so as to indicate that Rd. Exh. 3 was received.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of Jorge's belief that Cincentes was procompany.Jorge denied that he did so.5. Other evidence pertaining to rumors of threats orviolenceRegional Sales Manager Medina testified that prior tothe election, he heard rumors that "Pancho" had a gunand was going to kill or hurt some one with it, and thatcars or tires would be damaged. Medina identified thesource of these rumors as supervisor Carmanate,"Fruma," "George," and "Jorge." Medina "presumed"that "George" was an eligible voter, but did not knowhis last name.In response to a leading question as to whether sheever heard rumors of threats or violence "during the pre-election period," Personnel Director Hall answered "Ab-solutely," and said that there was employee talk that carswere going to be damaged, and that one employee re-signed because his tire valves had been cut off. However,in another context, Hall was asked when the first timeshe learned from Ugarte about preelection threats, andsaid that she heard this in August or September 1981.Asked whether she learned about it from some othersouce prior to that time, Hall asserted that Gonzalez andJorge had made similar disclosures to Kipp, but that her"personal knowledge" of it dated back to 1981.In response to a leading question, Santiago Leonclaimed that he heard rumors "prior to the election" thatemployees had their tires slashed. However, as alreadynoted, in an affidavit dated in November 1979, Leon saidthat he was "not aware of any other threats being madeby employees or by union officials either to me or toanyone else." (U. Exh. 3.)In response to a leading question, Anthony Wilk testi-fied that he heard rumors "prior to the election" thatemployees not favoring the Union "might get beat up,"and that such threats were attributed to "Pancho,""Little Al," and Luis Jorge.Jorge and Gonzalez acknowledged hearing rumorsabout an incident with a gun, and that some one hadbeen threatened, Although Gonzalez on cross-examina-tion said that he heard this before the election, he wasunable to give the date. Jorge also said that he heard therumor, but was uncertain whether he heard it before orafter the election, and denied its truth. Rodriguez, thesupposed culprit, not only denied that he threatenedContreras with a gun, but also denied ever hearing thathe had done so. As described above, he testified withoutcontradiction that Kipp did not make this accusationagainst him in the postelection meeting concerning Ro-driguez' 30-day probation. Freyre's testimony aboutrumors is summarized above.The Petitioner presented witnesses who, in general,testified to the contrary of the Employer's witnesses. Sal-vatore Chung, a company employee at the time of histestimony and one of the voters in the 1979 election,denied that (1) he had observed Jorge, Rodriguez, Gon-zalez, or Ugarte threaten any employee about procom-pany sentiments; or (2) he had heard rumors that Rodri-guez had shown a gun to Contreras about a week beforethe election or that Jorge had punched Contreras in theeye; or (3) that he had heard rumors of threats fromUgarte or Jorge to other employees or their property.Renaldo Quirello, also a current employee who voted inthe 1979 election, gave similar testimony, including adenial of rumors that Jorge threatened damage to San-tiago Leon's car. Similar denials were voiced by employ-ees Rolando Arce, Idalberto Mures, Richard Otrara, andHugo Almeida, with one exception-Almeida heardrumors that Rodriguez had shown Contreras a gun.However, Almeida testified that he did not hear thisuntil after the election.6. Company action against JorgeOn November 2, the day after the election, the Em-ployer gave Jorge a written reprimand identical in lan-guage to the one given the same day to Rodriguez,supra, and also placed him on a 30-day probation. (E.Exh. 13.)D. The Election on November 11. The election area and the parties' observersThe Respondent has two builings in which it conductsits operations. Building no. I contains the administrativestaffs and other functions, while building no. 2 has theproduction facilities. The buildings are separated by aparking lot. The election was conducted in building no.1.The record contains several diagrams of a portion ofbuilding no. I immediately surrounding the election area,together with testimony which is unintelligible becauseof the inadequacy of the diagram to which the testimonyrelates or because the testimony is unrelated to any dia-gram. I conclude that the most accurate portrayal of theelection area is given in Employer's Exhibits 14 and 15,the latter being a duplicate of Exhibit 14 without certainnotations. These exhibits were submitted on the last dayof the hearing, after several witnesses had already testi-fied about events taking place within the election area.The exhibits and other evidence show that most of thevoters came from building no. 2 across the parking lot,and entered building no. I by means of a ramp leading toa large door. The line of voters proceeded in a straightline upon entering the door. Idalberto Mures, an orderdispatcher, testified that there were about 10-15 voters inline when she voted during the first session. Jorge esti-mated 8 to 10.To the right of the line of voters was a storeroom sur-rounded by a fence which was parallel to the line ofvoters. To the left of the voters and at right angles to theline which they formed were large storage racks about10 feet in height. There were aisles between the racks,and the election officials and ballot box were located justinside the second aisle between these racks. Further intothe building was a walkway which ran parallel to thestorage racks, with working areas, an employee cafeteria,and restrooms beyond the walkway.The voting was conducted in two sessions, the first at2:45 to 3:45 p.m., and the second from 5:30 until 6 p.m.The Employer's observer was China Alvarez Hung,while the Petitioner's observer was Gonzalez.560 IDAB, INC.The parties stipulated that Gonzalez wore A unionbutton during the entire election saying "Vote Yes forIAM."'3Union organizer Klinakis testified that he didnot instruct Gonzalez to do so, while the latter statedthat nothing was said to him about the button by theBoard agent. Gonzalez had worn the button for sometime prior to the election. Company observer Hungsigned a certificate that the balloting was fairly conduct-ed during the first voting session, but refrained fromdoing so after the second session upon advice of a com-pany attorney, who had learned from Hung about Gon-zalez' button. (U. Exh. 6.)Regional Sales Manager Medina testified that he wentover to the election area out of curiosity, and saw Jorgewaiting in line to vote. Jorge was "hollering and talking"to voters. Medina asserted that he saw Jorge walk to theelection table, vote, and then seat himself on a box alongside the storage rack which was behind the electiontable. Medina submitted a sketch together with his pre-trial affidavit which shows several boxes adjacent to thestorage rack nearest the election table. (U. Exh. 2.)Medina said that he went to the cafeteria, and returned10 to 15 minutes later. Jorge was still sitting on one ofthe boxes, talking to union representative Gonzalez andto voters waiting to vote. Medina affirmed that Jorgewas about 7 feet from the voting table, and 7 to 10 feetfrom the line of voters, although in his pretrial statementMedina averred that Jorge was sitting about 2 feet fromthe election table. According to Medina's testimony andthe diagram attached to his affidavit, the outermost stor-age rack was filled with merchandise, and he, therefore,had to position himself toward the aisle where the elec-tion table was located in order to observe these events.Jorge gave a different version. He was in the votingline during the first session. Although there was sometalk among the voters waiting in line, Jorge did notrecall saying anything. He testified that he was tired, andsat down on some boxes for 2 to 3 minutes to lace up hisshoes. According to Jorge, the boxes were next to thefence surrounding the storeroom. This was to the rightof the line of voters, a different location from the area tothe left of the voters adjacent to the storage rack where,according to Medina, the boxes were located. Shown thediagram prepared by Medina, Jorge denied that theywere any boxes near the election table. Jorge testifiedthat he was simply following the flow of the line ofvoters. He gave his name to Gonzalez and Hung as theelection observers, and then went to the voting boothand deposited his ballot. Jorge denied that he went back,sat down, or talked to Gonzalez. Instead, he left thebuilding and remained on the ramp outside the entrancefor 5 to 10 minutes, waiting for a friend. He was visibleto the line of voters entering the building, but not to per-sons at the election table. Jorge did not recall sayinganything to the voters entering the building. When hisfriend had finished voting, the two of them went back towork.'s The Employer's objection lists the text of the button in capital let-ters. This does not appear in the official transcript, and I have adhered tothe form given in the latter.Idalberto Mures worked in the storeroom adjacent tothe election area. She testified that at I p.m. on the elec-tion day she and other employees were ordered to cleanthe area between the storage racks where the electionarea was to be located. Shown the diagram prepared byMedina, Mures denied that there were any boxes be-tween the storage racks. All the boxes had been placed"inside" (the storeroom). "And those we had no roomfor in front we had to place in the back." Mures testifiedthat Jorge was in front of her in the election line. He satdown on some boxes "next to the fence," then voted,and left.14Mures denied that Jorge spoke to Gonzalez after plac-ing his ballot in the box, "because the inspector ... pro-hibited us from speaking to anyone else." Mures, whocontinued working in the storeroom after voting, testi-fied that she did not see Jorge come back into the elec-tion area. Instead, she asserted that she saw union ob-server Gonzalez talk to "the inspector," who then spoketo several persons in the area. These individuals then left,one of them being "Pete Medina," according to Mures.Gonzalez gave testimony similar to Mures'. Jorge didnot converse with the union observer, and left aftervoting. On the contrary, Gonzalez saw Company Presi-dent Kipp, Medina, John Green, and others, "just hang-ing around the door where the people come in to vote."Green testified during the proceeding, and identifiedhimself as a former vice president of the Respondent,and currently president of a company wholly owned bythe same parent company which owns the Respondent.Gonzalez testified that he complained about the presenceof these individuals to the Board agent, who then causedthem to leave the election area. Further, Gonzalez testi-fied the Employer's observer did not make a similar re-quest to the Board agent.Other evidence on this issue is either contradictory ortends to corroborate Jorge, Mures, and Gonzales. Thus,company observer Hung asserted that she saw Jorge"standing around" after he voted. However, her testimo-ny was vague as to where Jorge was standing, while herpretrial affidavit contradicts her testimony and corrobo-rates Gonzalez' claim of his own complaint to the Boardagent about management personnel in the voting area.(U. Exh. 7.)1' Personnel Director Hall testified twiceabout the matter, but the essence of her testimony is thatshe saw Jorge sitting on some boxes "next to the fence"near the line of voters. Contradicting Medina, Hall as-serted that the storage racks were not full, and that shecould see through them. Carmante testified vaguely thatsaw Jorge sitting for "a long time" on some boxes "nearto the place of the elections," while Santiago Leon gavesimilarly vague evidence. On the other hand, the testimo-nies of Wilk and Chung tend to corroborate Jorge.The parties stipulated that Jorge wore coveralls on theday of the election with the union emblem on the front14 The sense of Mures' testimony is partially distorted by a misplaced"A" (answer) on p. 595 at I. 9 of the transcript. The record is herebycorrected so as to delete said "A" and to place it at the beginning of 1.11II. Further, the period after the word "persons" in I. 10 is stricken and aquestion mark is substituted in lieu thereof.'s Hung's name appears as "Iliana M. Alvarez" in the affidavit.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand rear. The emblem is circular, and about 4 inches indiameter. Inside are representations of a caliper and a trysquare, with the letters "A of M" about three-eighths ofan inch high. Extending in a circle around the emblemnear the border is Petitioner's name in letters about one-quarter inch high. (U. Exh. 9.) Credible evidence estab-lishes that Jorge purchased the coveralls himself, andhad worn them for some time prior to the election.3. Anthony KlinakisJohn Green, the president of a company related to theRespondent, asserted that he was "in back of productionarea" of building no. 1, where the election was held,since he has occasion to be "in the plant a dozen timesany time during the day." He said that he was in theelection area three times during the election process.Green averred that through the rear door of building no.1 he saw union organizer Klinakis "perhaps two" timesin the company parking lot between the two buildings.Employees were voting at this time, according to Green.However, he could not specify the time of day. Greenstated that Klinakis was about 15 to 20 feet from the lineof voters, and that there was no conversation betweenthem and Klinakis. 6Klinakis testified that he and Rick Haro arrived at theplant before the first voting session approximately 15minutes prior to the scheduled time of a preelection con-ference. They parked on a street which runs in front ofthe Respondent's building no. I and entered that build-ing. After the conference, Klinakis, Haro, the Employ-er's attorney,' 7and three company representatives in-cluding Kipp and Green went to the voting area, wherethe Board agent gave instructions to the observers andmade other arrangements. According to Klinakis, theunion representatives then left through the front of thebuilding, entered their car, and returned to the unionoffice. The distance from the Respondent's plant is about8 to 10 miles, most of it traveled on an expressway, ac-cording to Klinakis. The trip took 12 to 15 minutes.The union representatives spent less than 30 minutes intheir office, and then started back to the Respondent'splant, arriving about 10 minutes prior to the scheduledclose of the first voting session, 3:45 p.m. They againparked in front of building no. 1, and waited in the re-ception area until the polls were officially closed. To-gether with the company attorney, Klinakis and Harothen went to the balloting area to observe the sealing ofthe ballot box. Numerous company officials, includingGreen, were "standing around" according to Klinakis.Klinakis further testified that after the sealing of theballot box the union representatives again left from thebuilding, entered their car, and turned left into a sidestreet headed west. The side street passes both buildingsso that the Company parking area between them can beobserved from the street. Klinakis saw employees whohad just been released from the day shift congregating in16 The parties stipulated that Green did not submit any evidence to theRegional Director during the investigation of the objections to the elec-tion.1T Company counsel during the election was an attorney other thancounsel of record during the hearing.the parking lot between the Respondent's two buildings.Klinakis stopped the car on the side street, got out, andtalked with the employees for about 20 minutes untilshortly after 4 p.m. Klinakis and Haro then proceeded toa corner grocery store about half a mile away, wherethey had a soft drink and visited with a few employeeswho had just left work.As the second voting session was scheduled to beginat 5:30 p.m., the union representatives arrived back at theplant at 5:20 p.m., and again parked in front of the build-ing according to Klinakis. After observing the beginningformalities of the second voting session, they returned tothe corner grocery store, then returned to the plant priorto the closing of the session at 6 p.m., and waited in thereception room until the official closing hour.II1. FACTUAL AND LEGAL ANALYSISA. The Collateral Issues1. The new unfair labor practice chargeOn July 13, 1982, the day before the first day of hear-ing in this matter, the Union filed a charge against theRespondent alleging that it discharged Gonzalez on July9, 1982, because of his union activities, in violation ofSection 8(a)(3) of the Act, and that it interrogated andattempted to influence employees concerning their pro-spective testimony in the instant proceeding, in violationof Section 8(a)(l) (Case 12-CA-10269, E. Exh. 10).During the first 3 days of hearing, the Respondent pro-tested that the Union was attempting to prove the 8(a)(1)violation before the charge had even been investigated,while the Union responded that it was merely seeking toshow that the Respondent's witnesses were un-trustworthy. I sustained the Respondent's objection tofurther questions arguably pertaining to the recently filedcharge.On August 31, during a recess between the third andfourth days of hearing, the Regional Director approveda withdrawal of the charge. (E. Exh. 11.) Nonethelessthe parties litigated numerous issues the resolution ofwhich have some bearing on various credibility determi-nations.2. The meeting with Kipp in 1980Ugarte testified as follows: "In February of 1980 wehad a meeting with ...[company president] Lou Kipp...and asked him for money to leave the Union."Ugarte later testified that this meeting took place inMarch, and said that "Kipp did not make a deal withus." Ugarte asserted that Kipp told the employees theycould keep their jobs as long as they did not "start upany problems" for the Company.Gonzalez recalled a meeting with Kipp in 1980, andsaid it was when the employees were talking about astrike. He denied offering to drop support of the Unionin return for money, and denied telling Kipp that hewould forget about the Union if Kipp gave him enoughmoney to go back to Puerto Rico and start his own busi-ness. Rodriguez corroborated Gonzalez' testimony, deny-ing that there was any discussion of the employees' drop-562 IDAB, INC.ping their support of the Union, or of Gonzalez' demand-ing "thousands of dollars from Mr. Kipp." He alsodenied that there was any talk of Gonzalez' returning toPuerto Rico. However, Rodriguez acknowledged therewas some discussion of "Victor (Ugarte) running toChile at that meeting."The subject of the 1980 meeting with Kipp comes upagain in connection with a 1982 meeting, and is evaluat-ed together with other evidence.3. Ugarte's history and relationship with theRespondentAccording to Ugarte, he came to the United Statesfrom Chile in 1978, and worked for the Respondent. Hefurther asserted that he returned to Chile in April 1980,and came back to the United States in February 1981.However, his signature appears on one of the Employ-er's exhibits dated May 12, 1980, when he was supposed-ly in Chile. (E. Exh. 8.) Further according to Ugarte, hestarted working in California in February 1981 for acompany related to the Respondent, and later startedworking for the Respondent again in Florida.In August or September 1981, according to Ugarte,the Respondent loaned him $3000 in connection with im-migration problems. In late 1981 or early 1982, he toldCompany President Lou Kipp and a company attorneyabout the alleged preelection threats and violence. Per-sonnel Director Hall corroborated this latter assertion,but Ugarte contradicts himself in other testimony, wherehe contends that he did not relate the events of the elec-tion to the Respondent until a later date.In February or March 1982, Ugarte had to return toChile because his visa expired. He received a subpoenafrom the Respondent in connection with the current pro-ceeding, and his air fare and living expenses while in theUnited States were paid by Company President Kipp.Ugarte testified that he still owes $2200 on his loan,and that the Respondent is not pressing him for repay-ment. He was asked, "So, it's paid back if you can?" andhe replied, "Evidently." Personnel Director Hall testifiedthat Ugarte had been paying on his loan, but stoppedwhen he returned to Chile in 1982. Hall said that thecompany loans money to employees on an interest-freebasis, upon a showing of need. Most of these are in the$200-$300 range, for tools or medical expenses, althoughthe Company did loan $4000 on one occasion, and, inconnection with a real estate transaction, made a 30-day"bridge loan" of $20,000 to an employee, according toHall. There is other evidence of company loans to em-ployees.Taking Ugarte's and Hall's statements at face value, Iconclude that the Respondent has a policy of loaningmoney to employees on an interest-free basis. It loaned$3000 to Ugarte in the latter half of 1981, on which abalance of about $2200 is still due. The Respondent isnot pressing Ugarte to pay the balance.4. The warning to GonzalezUgarte testified that in January 1980, i.e., about 2months after the election, Gonzalez asked him to accom-pany the latter to the office of Company Official RobinBaker. Baker told Gonzalez that he was giving him awarning slip. Ugarte agreed that he asked Baker whetherthis was because of Gonzalez' union activities. He con-tended that Baker answered in the negative, saying thatGonzalez was "working slowly." Ugarte also testifiedthat he attended another meeting in January 1980, withGonzalez, Company President Kipp, and numerous otherindividuals. Ugarte stated that Gonzalez received noticeof a suspension. The witness agreed that he asked Kippwhether the company action had anything to do withGonzalez' union activities. According to Ugarte, Kippsaid "No," adding that the plant supervisor consideredGonzalez to be working under his usual capacity. Askedwhether Kipp really replied "Maybe, yes" to Ugarte'squestion, the latter answered, "No, Mr. Kipp was an in-telligent person."Ugarte was then shown a document written in Spanishwhich he acknowledged was in his handwriting, and wasprepared in January 1980. (U. Exh. 1.)As translated by the official interpreter at the hearing,portions of the document reads as follows:Victor Ugarte, this employee asked Mr. RobinBaker if this was being done to Operator Gonzalezbecause of his activities with the Union, and Mr.Baker answered, yes, that it would be stupid to tryto deny it. No more questions were asked.The employee, Victor Ugarte, asked Mr. L. Kipp ifthis was being done by the company because of thepro-union activities of the employee Gonzalez, atwhich Mr. Kipp answered, that maybe, yes. Finallythe company retired its accusations against me anddid not suspend me. '8At this point, the cross-examination of Ugarte reads inpart as follows:BY MR. CARILLO:Q. Is he telling us now that he wrote this, refer-ring to himself, and that what it states there that hedid is a lie? [sic]A. Yes.Q. And you wrote that knowing that what youwere writing was a lie?A. Yes.Q. Let me ask you concerning the second meet-ing [repetition of second paragraph from documentquoted above]. So now, it is your testimony thatwhat's written there is not what was said and done?A. Yes.Q. So when you wrote this, you knew that whatyou were writing was a lie?A. Yes.In explanation, Ugarte first said that the document wasdictated by Gonzalez. He then stated that the four union1I An English translation of the entire document is in evidence as G.C.Exh. 2. There are some minor differences between this version and theportions translated in the transcript -"Robin Baker" appears as "RobinBecker," and Kipp's reply of "Maybe, yes" becomes "Perhaps, yes," butthe sense of the two translations is consistent. The document is notsigned.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotagonists-Gonzalez, Jorge, Rodriguez, and himself-"[took] down notes ... discussed the matter, and decid-ed and I kept writing and I wrote it down."Gonzalez contradicted this version. He said that hehad some "little pieces of paper" concerning "discrimina-tion." He and Ugarte met at Rodriguez' house, and Gon-zalez gave Ugarte his notes. However, the latter was awitness to many of the events, and wrote the documenthimself. There was insufficient time at the first meetingto complete it, and Ugarte finished writing it in his ownapartment. Later, according to Gonzalez, he conferredwith Ugarte and the two of them agreed that the infor-mation related in the document was correct. With someminor differences, Rodriguez corroborated Gonzalez' ac-count of the preparation of the document. Ugartewanted it in order to prove that the Respondent was dis-criminating against Gonzalez.Gonzalez also gave a detailed account of the twomeetings described in the document. The first meetingtook place in the fourth week of November 1979, ratherthan in January 1980 as related by Ugarte.'0In responseto the management charge of being slow at work, Gon-zalez replied that he was being given the wrong materi-als and the wrong information. When Ugarte askedBaker whether the company action against Gonzalez wascaused by his union activities, Baker said "Yes," and thatit would be "very stupid of him to deny it."The second meeting took place in January 1980, andGonzalez was about to be suspended. When Ugarteasked Kipp whether this action was caused by Gonzalez'and union activities, Kipp replied, "Maybe, yes." Gonza-lez testified: "They didn't suspend me after that ....They tore up the paper and told me to go back towork."Richard Otrara, an employee of the Company at thetime of his testimony, stated that he was present at thesecond meeting. Ugarte was taking notes and defendingGonzalez. According to Otrara's version, it was Gonza-lez who asked Kipp: "Is it because of the Union why I'mgetting the thirty days?" Kipp replied, "'It could be,' andhe was a little mad and it stopped there. He didn't say nomore." Rodriguez was also present at this meeting. Hedid not understand it because it was conducted in Eng-lish. However, he testified that Gonzalez later explainedit to him, in a manner which is consistent with Gonzalez'testimony.I credit Gonzalez' version of these events, except that,in agreement with the English version of the document,I conclude that the first meeting took place in the secondrather than the fourth week of November 1979. Gonza-lez' testimony is replete with detail and is inherentlymore probable than Ugarte's. Otrara was wrong on theidentity of the individual who asked Kipp the questionabout Gonzalez' union activities-it was Ugarte ratherthan Gonzalez-but he corroborates Gonzalez and thedocument on the crucial issue of Kipp's answer.Considering all the testimonial and documentary evi-dence together, Ugarte's testimony is improbable. Ac-cordingly, I conclude that he did not tell the truth at the'9 The English version of the document gives the second week of No-vember 1979.hearing about Baker's and Kipp's answers to his ques-tions concerning Gonzalez' union activities during theirmeetings with Gonzalez. It follows that Ugarte's state-ment, that the answers attributed to Baker and Kipp inthe document that he wrote are not the answers whichthey gave, is itself false testimony.25. The employees' decision not to strikeGonzalez testified that the Union held meetings withthe employees after the election, and after the Employerhad refused to bargain with the Union. Union organizerKlinakis told the employees that the Employer was beingunfair, and urged them to strike. Gonzalez favored astrike, and attempted to persuade fellow workers to doso. However, Victor Ugarte circulated a notice to theCompany, stating that the employees who signed it didnot wish to strike. There was no strike. Ugarte testifiedthat he "passed the paper" around to the employees, andthat "each one of them in their totality [sic] signed thatthey did not want to go on strike."2'6. The prehearing meetings of the witnesses-themeetings with Kippa. Summary of the evidenceGonzalez, Jorge, Rodriguez, and Ugarte had severalmeetings about a weeek before the fist day of hearing inthis proceeding, July 14, 1982. According to Gonzalez,two meetings took place on July 8, the first one duringthe middle of the day in Burdine's, a department store inHialeah. Ugarte, who had just returned from Chile, said20 The Respondent argues in its brief that the fact that the charge in-volving Gonzalez was withdrawn shows that it was without merit, andthat the document Ugarte wrote is incorrect. However, the charge mayhave been withdrawn because, in response to the Respondent's objection,I refused to allow the Union to interrogate witnesses on matters whicharguably may have pertained to a charge still under investigation by theRegional Director. The investigation may well have been incomplete atthe time the hearing resumed on September 7, 1982. In any event, thefact that a charge is withdrawn does not establish that it is without merit.a E. Exh. 8 purports to be a copy of at least a part of the notice, andis dated May 12, 1980. It consists of two pages, the first page containingthe notice in English and eight signatures. The second page contains thenotice in Spanish, 40 complete signatures, and 2 partial signatures. Thereare two columns of signatures, that last in each column being no. 21 and42, respectively. These are the incomplete signatures, the copying mach-ing having failed to reproduce the lower portion of each signature. Theexhibit was received conditionally, upon the representation of the Re-spondent that the original would be produced. The original is not in therecord, although the Respondent contends that the original is in otherBoard records.The signatures include those of Ugarte, Rodriguez, and Gonzalez. Thelatter was asked by the Respondent why he signed the petition, if he infact favored a strike. Gonzalez replied that he had no choice, since hewould be the only one favoring a strike. Employer's counsel on cross-examination then pointed out employees who had not signed. Askedwhether he would have been the only one favoring a strike under thesecircumstances, Gonzalez answered, "Probably not. That, I do not know."The Employer argues that this shows that Gonzalez was an un-trustworthy witness. I do not agree, since Gonzalez was obviously specu-lating when he gave his reason for signing, and may well have believedthat Ugarte would be successful in getting all employees to sign. In fact,Ugarte's testimony suggests that he did so, while the document itself isinconclusive on this issue for the reasons given. In any event, Gonzalezdid not misrepresent a material fact. Rodriguez testified that he signedthe notice because Ugarte told him that it would be better to "wait forthe court" than to go on strike.564 IDAB, INC.that he had received a subpoena to testify in the instanthearing, that he really did not want to attend, but thathis attorney had advised him he was obligated to do so.Gonzalez testified that he had just returned from vaca-tion, and knew nothing about the hearing. Ugarte saidthat his attorney had told him that the Union had noth-ing to gain and the Company had everything to win. Ac-cording to Gonzalez, he asked Ugarte how the Unioncould lose if the witnesses told the truth, "because theCompany had a bunch of lies."Ugarte wanted to see whether the four witnesses couldagree on what they were going to say, "so everythinglooks all right." According to Gonzalez' testimony, hereplied that the only thing they were going to say wasthe truth. Ugarte asked Rodriguez to admit that he had agun, and Ugarte was then going to say that he saw agun, but did not know whether it was plastic or real.The first meeting broke up at this point, since Gonzalez,Rodriguez, and Jorge were on their lunchbreak, whichwas about to run out. As the employees dispersed,Ugarte told them that he had been "deported" to ChileBecause various individuals in the Union made chargesagainst him with the immigration authorities, accordingto Gonzalez.Gonzalez testified that the next meeting took place onthe evening of the same day, at Rodriguez' residence.Ugarte again said that they should "get together ...soeverything looks all right." He said that he was workingfor the Company in the matter, and that the best thingthe employees could do was to "collaborate" with theCompany, which might guarantee their jobs in return.Ugarte said that he could arrange a meeting with Com-pany President Kipp, and Gonzalez replied that he hadnothing to discuss with Kipp. Gonzalez gave the sameanswer when Ugarte suggested a meeting with the Com-pany's attorney. There was some discussion of possiblediscrimination against other employees, and Ugarte againsuggested a meeting with Kipp. Gonzalez said that hewould think about it.While at work the next day, according to Gonzalez,he received a telephone call from Ugarte. The latter saidthat he had called Kipp, who wanted to meet with theemployees. Gonzalez replied that he had to consult withhis two fellow workers, and later called back to tellUgarte that Rodriguez was busy "at twelve o'clock,"and could not make the meeting. A few minutes later,Kipp approached Gonzalez at his work station, spokeabout a meeting, and told Gonzalez not to worry about"punching out." "I will fix your timecards," Kipp said.He suggested a Holiday Inn as the meeting place, butGonzalez protested that this was inappropriate becausehe was in dirty work clothes. Kipp then suggested acompany apartment in Miami Lakes. Jorge and Rodri-guez agreed, and the employees drove to the addresswhich Kipp had given to Gonzalez.According to Gonzalez, during the meeting in theMiami Lakes apartment, Kipp said that a hearing wasscheduled on July 14 between the Union and the Compa-ny, and that Ugarte was "working with" the Companyin the matter Gonzalez replied, "You don't have to saythat," and added that he would not be testifying againstany of his coworkers since he would only be telling thetruth. There was some talk of possible discriminationagainst other employees, and then Gonzalez askedUgarte the nature of his role in the conversation, sincehe was no longer a company employee. According toGonzalez, Ugarte replied that he wanted a clean record,wanted to stay in the country and bring his family to thecountry, and that the Company had promised to helphim with "jobs and other matters." Gonzalez testifiedthat he also asked Kipp about Ugarte and received asimilar answer about assistance to the latter.Ugarte suggested that the employees ask Kipp "forsome type of paper guaranteeing [their] jobs" if theyhelped the Company, according to Gonzalez' testimony.Kipp said that he could give the employees somethinglike that, but that he had to talk to his attorney "becausehe didn't want to leave himself open."No agreement was reached, but the employees weresupposed to meet again at one of their houses. Gonzalezdid not attend any additional meetings because he said hewas "fed up" Gonzalez was fired a short time later, andthe charge in Case 12-CA-10269 was filed thereafter, onJuly 13, the day before the first day of hearing in thismatter.Gonzalez testified on September 7, subsequent to thewithdrawal of the charge on August 31. Luis Jorge testi-fied on July 16, prior to withdrawal of the charge. Unioncounsel asked him whether he had had any contacts withUgarte within the preceding 2 weeks, and Jorge repliedthat they met at a shopping center. As noted above, theRespondent objected to any further questions concerningthe recently filed charge, and I sustained this objection.Francisco Rodriguez, like Gonzalez, testified after thewithdrawal of the charge. He was not asked any ques-tions on direct examination about the various meetingsjust prior to the instant hearing. However, on cross-ex-amination by the Respondent, he was asked about themeeting he had "with Mr. Kipp at the Miami Lakesapartment, just prior to this hearing." Rodriguez ac-knowledged that he protested discrimination againstother employees including his daughter at this meeting,and there is a confusing colloguy between Rodriguezand the Respondent's counsel as to whether he was"upset," "unhappy," or "mad" at the Company aboutthese events. Rodriguez attempted to testify furtherabout the Miami Lakes meeting, but was prevented fromdoing so by the Respondent's counsel.On further cross-examination, Rodriguez was askedwhether he and Jorge had a meeting with Kipp andother officials at the Company subsequent to the MiamiLakes apartment meeting. Rodriguez then described an-other meeting, with Kipp, Hall, and Vigil. Rodriguezprotested the recent discharge of Gonzalez. He testifiedthat Kipp replied that "he wasn't doing that for theUnion," but that Gonzalez "had made trouble for theCompany." Rodriguez acknowledged that Kipp did nottell him what to say at the instant hearing.Victor Ugarte on cross-examination testified that hecalled Rodriguez after his return from Chile, and saidthat he wanted a meeting with him, Gonzalez, and Jorge.Ugarte said that the first meeting took place at Rodri-guez' house. He ackonwledged that he first met with the565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at Burdine's, but said that "it was not a meet-ing." In explanation, Ugarte testified that he called Ro-driguez at work to ask for the meeting, "and theywanted to know what I wanted a meeting with them for[sic]. Then we got together at Burdine's from where Iwas calling them, and I told them I wanted to meet allof them in one of their homes and there I would explainto them what I wanted to speak to them about, and theyagreed."Ugarte denied telling the employees at Burdine's, orlater, that he wanted to talk about their testimony so thatthey would all say the same thing. In fact, he deniedsaying anything to them at Burdine's about the subjectwhich he wished to discuss. He said that he wanted tomeet with them in one of their homes, and it was therethat he would explain the subject of the discussion.The meeting took place that evening at Rodriguez'house. Ugarte asserted that he told the three employeesthat he had a subpoena to appear and testify, that he wasgoing to tell the truth, and that this might hurt Rodri-guez and Jorge. He contended that he told the othersthat they knew they tried to get money from Kipp inMarch 1980 to abandon the Union.Ugarte first denied telling the others that he could ar-range a meeting with Kipp. He acknowledged that jobguarantees from Kipp were discussed, but denied that heinitiated the subject. Rather, he contended it was Rodri-guez who asked for them and for a meeting with Kipp.Contrary to his original testimony, Ugarte stated that hereplied to Rodriguez that he believed a meeting withKipp was possible. Ugarte testified that he called Kippand said that the four of them wanted to meet with thecompany president, and this was the way the MiamiLakes meeting was arranged. Ugarte denied having aconversation with Kipp prior to the meeting in Rodri-guez' house.According to Ugarte, Rodriguez and Jorge were "re-pentant" at the Miami Lakes meeting because they had"asked for money to leave the Union." They realizedthat the Company did not want to have anything to dowith the Union, and were willing to tell the truth inreturn for a written certificate that protected their jobs.Kipp replied that he could not promise anything, sincethe Company could burn down or go broke, and he onlyasked them to tell the truth.Ugarte denied that Kipp said he would try to arrangesomething about a written job guarantee with his lawyer,but would have to make sure that he did not leave him-self "open." The witness admitted that the subject ofbringing his family to the United States came up, butcontended that it was Gonzalez who raised this subject.Ugarte affirmed that Kipp told him that he would helpUgarte if he could, but never said he was going to gethim a job.b. Factual analysisUgarte's testimony is a mixture of improbabilities, con-tradictions, and historical fiction. Starting with the meet-ing at Burdine's, which Ugarte claims was not a meeting,it is improbable that Gonzalez, Jorge, and Rodriguezwould have traveled from the Respondent's plant to ashopping mall during their lunch hour to meet withUgarte, only to receive from him a statement that hewanted to meet with them later about a subject which hewould not reveal at that time. This message could havebeen conveyed more easily on the phone from Ugarte toone of the other employees while at work. Ugarte in factadmitted that Rodriguez, during the telephone conversa-tion, asked him the subject of the meeting.I credit Gonzalez' account of the meeting at Burdine's,and find that on July 8, 1982, Ugarte told his formerfellow employees that he wanted to see whether theycould agree on what to say at the forthcoming hearing inthis matter, so that "everything looks all right." He alsoasked Rodriguez to admit that the latter had a gun, whileUgarte said that he was going to testify that he did notknow whether it was plastic.Ugarte's testimony about the meeting that night at Ro-driguez' house is equally contradictory. He first deniedsaying that he could arrange a meeting with Kipp, andthen admittedly arranged such a meeting the followingday. His testimony that it was Rodriguez who asked forthis meeting is unbelievable. Although Rodriguez did re-quest the second meeting with Kipp and other officials,this was to protest the firing of Gonzalez. The dischargehad not taken place at the time the employees weremeeting on the evening of July 8, and it was Ugarte whoinitiated this meeting. In accordance with Gonzalez' testi-mony, I find that Ugarte again said that they should "gettogether so everything looks all right," and that theyshould "collaborate" with the Company, which mightguarantee their jobs in return.Ugarte's account of the reason he allegedly gave theemployees on the evening of July 8, 1982, for "collabo-rating" with Kipp, is a work of creative imagination. Heasserted that the employees tried to get money fromKipp in 1980 (giving both February and March as thedate of the meeting), in return for abandonment of theUnion, but that Kipp "failed to make a deal." This wasapparently what Ugarte meant by the "truth" whichwould "hurt" the other employees. However, any suchprior attempt to obtain money on the part of Gonzalez,Rodriguez, and Jorge is highly improbable. They werethen in the full flush of a recent election victory, andwere beginning to talk about a strike because of the Re-spondent's refusal to bargain with the Union. Gonzalezhad just won a personal victory against the Company inJanuary. Threatened with suspension because of "slowwork," he had compelled the Company to abandon theseplans, in part because of damaging admissions by Bakerand Kipp that the threatened discipline was related to hisunion activities. Ugarte, in fact, had been instrumental ingetting these admissions-in January 1980.However, a short time later Ugarte changed sides, andwas circulating an antistrike notice for signature by em-ployees. The record does not disclose all the reasons forUgarte's change in sympathies, although they apparentlyinvolved trouble with immigration authorities and areturn to Chile. In any event, Ugarte was soon in debt tothe Respondent because of his personal problems. It isnot unlikely, therefore, that in the February or Marchmeeting with Kipp, Ugarte's possible return to Chile wasdiscussed, as Rodriguez testified. However, there is no566 IDAB, INC.evidence to indicate similar reasons for Gonzalez, Rodri-guez, or Jorge changing sides.There is a missing witness to this 1980 meeting-Com-pany President Lou Kipp, who did not testify. The Re-spondent's failure to call him as a witness casts doubt onthe veracity of Ugarte's version of the meeting.221credit the testimonies of Gonzalez and Rodriguez con-cerning this meeting with Kipp. Therefore, Ugarte'sreason for "collaborating" with Kipp, allegedly given tothe other employees at Rodriguez' home on the eveningof July 8, 1982, is without any factual foundation. I con-clude that Ugarte never gave any such reason to them.Ugarte's description of the Miami Lakes meeting is, ifpossible, even more incredible. Rodriguez and Jorgewere "repentant" at having tried to get money fromKipp in return for abandoning the Union-which in factthey never did-but were now ready to do penance byaccepting job guarantees in return for abandoning theUnion. According to Ugarte, it was these employeesrather than Ugarte who asked Kipp for the guarantees-despite the fact that it was Ugarte, admittedly workingon behalf of the Company, who initiated the meetings.Ugarte's testimony that it was Gonzalez who raised thesubject of bringing Ugarte's family to the UnitedStates-rather than Ugarte himself-is improbable. Onceagain, the Respondent failed to call Lou Kipp as a wit-ness, an omission which casts doubt on Ugarte's versionof the Miami Lakes meeting, as well as the meeting in1980.23I credit Gonzalez' account of the Miami Lakes meet-ing with Company president Kipp about July 9, 1982.Kipp said that a hearing had been scheduled for July 14.Gonzalez asked Ugarte and Kipp what Ugarte's role wasin the matter, and Kipp replied that Ugarte was workingwith the Company. Ugarte and Kipp said that the Com-pany had promised to help Ugarte with jobs and othermatters, and Ugarte said that he wanted to stay in thecountry and bring his family to the United States fromChile. Ugarte suggested a written guarantee of jobs forthe employees, obviously in return for their giving testi-mony favorable to the Company in the forthcominghearing. Kipp replied that he could give the employeessomething like that, but would have to talk to his attor-ney to make certain that he did not leave himself"open." No agreement was reached at the Miami Lakesmeeting.Gonzalez did not attend any further meetings, and wassoon discharged. Rodriguez and Jorge later had a meet-ing with Kipp and other company officers, at which timeRodriguez protested the firing of Gonzalez. Kipp ap-peared to deny that Gonzalez' discharge was related tohis union activities, but said that he had "made trouble"for the Company. Kipp did not at this meeting attemptto tell Rodriguez how to testify in the forthcoming hear-ing.22 See authorities cited in Pur 0 Sil, Inc., 211 NLRB 333, 337 fns. 3and 4 (1974).23 Ibid.7. Conclusions concerning the collateral issuesThe foregoing determinations warrant an inferencethat Ugarte was an unreliable witness. Further, Kipp'sappearance at the Miami Lakes meeting, his acknowledg-ment that he would help Ugarte with jobs and othermatters, and his suggestion that he might give job guar-antees to the employees in return for favorable testimo-ny, provided that he did not leave himself "open," areindications of a proclivity on the part of the Respondentto attempt to influence the testimony of witnesses in thisproceeding. This proclivity must be considered inmaking credibility resolutions on the substantive issues.B. The Substantive Issues1. The union campaignI credit the testimony of Klinakis, corroborated byMures, that he instructed union sympathizers not tothreaten other employees. Although Ugarte testified thatthe four principal sympathizers decided on their own to"pressure" certain employees when it appeared that theresult of the election was going to be close, I reject thattestimony, and accept Gonzalez' averments that the fouremployees were confident of victory. I also accept histestimony, and that of Jorge and Rodriguez, that theyagreed to persuade other employees to vote for theUnion with reasoned arguments, rather than with threats.2. Juan ContrerasContreras and Ugarte contradict each other as to thetime that Rodriguez allegedly showed Contreras a gun,Contreras placing it between 9 and 11 a.m., while Ugarteclaimed that it took place during the lunch hour about12:30 or 12:40 p.m. Contreras said that he was lookingfor Kipp during the lunch hour.The Respondent in its brief argues that this inconsist-ency is "clearly explainable" by the lapse of 3 years be-tween the time of the incident and the time of the testi-mony. This argument begs the question, which is wheth-er the incident ever happened in the first place. Asshown above, Ugarte was an unreliable witness, and hiscorroboration adds little or no probative weight to Con-treras' testimony for this reason alone, in addition to itsinconsistency. Moreover, Hall's affidavit places the al-leged incident at still another time-a day or two beforethe day Contreras allegedly reported it.The alleged reporting is equally vague. Vigil could notremember whether it took place in the morning or theafternoon, while, as noted, Hall's pretrial statement sug-gests that the threat took place I or 2 days before Con-treras reported it.The place as well as the time of the alleged threat isuncertain, as Vigil's testimony and pretrial statementcontradict each other on this point. The Employer triesto explain this inconsistency by pointing to Vigil's andHall's testimonies that the terms "production building"or "facilities," and "machine shop," are used inter-changeably. This confuses the issue of whether the al-leged incident took place in the assembly department orthe welding department. Vigil in his initial testimony andRodriguez testified that these are separate departments.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDContreras was an assembler, and Rodriguez was awelder. Vigil testified that Contreras reported that Rodri-guez came over to the assembly department, while his affi-davit affirms that it was Contreras who was called over tothe "machine shop" by Rodriguez. To add to the confu-sion, Contreras said that the alleged incident took placein the assembly department, and that Rodriguez wasworking at the time. How could this be, since Rodriguezworked in the welding department? I conclude that thecontradiction in the Employer's evidence as to the placeof the alleged gun incident remains unresolved.The Employer's evidence is also contradictory on theeffect of the alleged threat upon Contreras. Askedwhether he thought his life had been threatened, Con-treras merely replied that he did not like the way Rodri-guez had "proceeded," whereas Hall and Vigil said thathe was "afraid" or "visibly upset." Hall's testimony andpretrial statement also contradict each other on whetherContreras voiced concern merely for himself, or also forhis family.The Employer argues that Contreras was in fear be-cause he refused to cooperate with the Regional Direc-tor's investigation in 1979, and was a reluctant witness atthe hearing. "The only answer can be that it was fear,pure and simple," the Employer argues, implying that itwas fear of Rodriguez or other prounion employees.This reasoning assumes that what Contreras said aboutRodriguez was truthful, and again begs the question. Ifwhat Contreras said under oath was untruthful, then hemay well have been fearful of committing perjury, andtherefore reluctant to testify for this reason. Given theEmployer's established propensity to attempt to influencetestimony in this proceeding, it is at least equally plausi-ble that Contreras was a hesitant witness because theEmployer was attempting to influence him to testify tosomething that was not so.Other implausibilities in the Employer's evidence areContreras' delay in allegedly reporting the event, and theCompany's failure to call the police. Supposedly threat-ened with a gun, Contreras was willing to report thematter only to a "person of the highest rank," instead ofto the first supervisor he could find. Hall's explanationthat the police were not called because of the imminenceof the election and the advice of counsel is equally un-likely. If Contreras had indeed made such a report, theEmployer's inaction would have permitted an assertedthreat of violence to go unchallenged prior to an elec-tion. Carmanate's reason for the fact that Contreras didnot call him until the evening-Contreras had tried toreach him in the afternoon-is strangely silent on theEmployer's contention that Contreras had reported it inthe afternoon, to other supervisors. Carmanate, Con-treras' supervisor, was not informed. Although Kipp al-legedly conducted an investigation.The fact that Ugarte asked Rodriguez in July 1982 toadmit that he had a gun just before the election in Octo-ber 1979, while Ugarte was going to testify that he didnot know whether it was plastic, strongly suggests thatthe evidence on this issue has been staged by the Em-ployer. Even more convincing is Kipp's failure to accuseRodriguez of threatening Contreras with a gun when theCompany disciplined Rodriguez the day after the elec-tion, November 2, 1979.On this issue, the Employer attacks Rodriguez, credi-bility based on an alleged contradiction in his testimo-ny-he supposedly admitted that Kipp told him thereason he was being reprimanded, but denied that Kippsaid anything about a gun. The Employer's first state-ment is a distortion of Rodriguez' testimony, which wasgiven through an interpreter. Rodriguez' actual testimo-ny is that Kipp accused him of threatening people, butgave no specifics, and that Rodriguez denied it. TheCompany also accuses Rodriguez of implausibility whenhe testified that he was not "mad" or "unhappy" aboutthe fact that the Employer fired his daughter. This is an-other problem in linguistics. In the meetings with Kippin July 1982, Rodriguez protested the Company's failureto follow seniority in discharging employees who wereprounion, including his daughter. Instead of saying thathe was "unhappy," he described the Company's conductas "not well done."These quibbles are insignificant compared to the factthat the Employer did not produce Kipp as a witness totestify about the November 2, 1979, meeting with Rodri-quez or any of the other supervisors who were present atthat meeting. I infer from this omission that their testi-mony would have been adverse to the Employer.24Fi-nally, the written reprimand itself does not accuse Rodri-guez of threatening Contreras with a gun. These factorsestablish beyond any reasonable doubt that Kipp did notmake this accusation on November 2, 1979, and I so find.Further, the Employer made no specific allegation abouta gun incident in its objections filed 6 days later, on No-vember 8, 1979.25It is completely incredible that Kipp would have failedto make this charge if Contreras in fact had reported thealleged incident. Indeed, Personnel Director Hall saidthat the offense was grounds for "immediate dismissal"-yet Kipp did not mention it to Rodriguez, limited thereprimand to the vague one of "personal threats," andsaid nothing about a gun incident in his objections to theelection.I find that Contreras did not, in fact, report that Ro-driguez had threatened him with a gun, and that no suchincident ever took place. The allegation is an after-thought, and all the evidence in support of it is con-trived.The Employer's other evidence concerning Contrerasis not even supported by Contreras. Whereas Ugarte as-serted that Jorge also threatened Contreras, the latterdenied that anybody except Rodriguez did so. The Em-ployer's final absurdity concerning Contreras is its insist-ence that Jorge punched Contreras and gave him a blackeye, based on the dubious testimony and speculations ofMedina, whereas both Jorge and Contreras agree that itwas an accident. The Employer's brief finally concedesthis point, but then argues that there was a rumor thatJorge had deliberately given Contreras a black eye, and2" Supra, fn. 22.25 Supra, fn. 3.568 IDAB, INC.that this rumor, with others, was sufficient to make a fairelection impossible.Since Contreras and Jorge differ as to the time of theaccidental blackeye, I find that the Employer has notsustained its burden of establishing that it took placeprior to the election.3. Alleged threats to Arsenio FreyreThe Employer's evidence again is contradictory. Al-though Ugarte testified about a "violent argument" withFreyre, and a threat that the latter had "best not come towork on the day of the election," he was contradictedby Freyre himself, who denied any threats, and explicitlydescribed the reasoned nature of Ugarte's attempts topersuade him to support the Union. Although Freyre as-serted that one of his tires had been deflated, the admit-ted fact that it took place after the election means that itcould haye had no impact upon the voting.Freyre then strayed into ambiguity, with statementsthat neither Rodriguez, Jorge, nor Gonzalez threatenedhim "seriously," that he was "close" with Rodriguez,joked a lot, and that a "little bit stays." This is insuffi-cient evidence to warrant a finding of a threat. Freyre'stestimony became increasingly confusing the longer hetestified, and I do not credit his assertions about rumorshe would be attacked, or that he was fearful he would be"beaten up" after the election if he made any comments.Any such fears after the election, of course, could nothave affected his prior vote.The Employer argues in its brief that Freyre didaffirm at the hearing that he made the statement to Vigilwhich is attributed to him in the latter's affidavit. Thisargument is a distortion of the record, which shows thatFreyre could not remember what he said to Vigil, if any-thing. Although Vigil was a witness, he was not askedany questions about Freyre. I conclude that Freyre infact was not threatened.4. Alleged threats to Guillermo AlemanyAll of the evidence on this issue is hearsay. AlthoughVigil's affidavit relates threats to Alemany, and althoughVigil appeared and testified, the Employer chose not toask Vigil any questions about the subject. Alemany him-self did not testify, and his affidavit contains a denial ofthe allegation. I conclude that the Employer has not sus-tained its burden on this issue.5. Alleged threats to Santiago Leon's carI cannot credit Leon's testimony that one of his tireswas slashed a few days before the election because in hispretrial statement he denies that anything ever happenedto his car. Moreover, I do not credit his assertions thatJorge threatened damage to his car and that he took thethreat "seriously," because (1) Leon affirms in his pre-trial statement that he though it was a "joke," and (2)Jorge denies the allegation. The Employer argues thatLeon's pretrial statement is not contradictory becauseimmediately after saying that he did not take Jorge seri-ously, Leon asserts he did not know whether he shoulddo so. This is flimsy evidence and establishes no morethan a possibility that Jorge may have made a joking ref-erence to Leon's car.6. Alleged property damage sustained by Wilk andCincentesAll that Wilk reported was a spike in the tire of his carbefore the election, without any knowledge of thesource. I credit Jorge's denial that he did this. Further,considering Wilk's physical attributes, I consider it un-likely that the union sympathizers would have done any-thing to his property even if they were of a mind to doso. I place no credence in Ugarte's assertions that Jorgeadmitted letting the air out of Cincentes' tires-denied byJorge.7. Rumors of threatsThe melange of evidence on rumors presents a prob-lem in factual analysis.The Respondent argues that Petitioner's witnessesshould not be credited because they were "pro-union,"and thus not the "logical targets of the threats." This ar-gument has no merit. Jorge and Gonzalez were not "thelogical targets of threats"-indeed, they were amongthose who allegedly did the threatening-yet they ac-knowledged hearing rumors. Wilk denied having beenthreatened, and because of his size was not a "logicaltarget" of a threat, but asserted that he heard rumors. Arumor has been defined as "a story or statement in gener-al circulation without confirmation or certainty as to thefacts," or as "unconfirmed gossip."26As such, it is likelyto be heard by people who are not themselves the sub-ject of the gossip.I conclude that there were some rumors of threats, butthat they were not widespread, because so many of thewitnesses denied hearing them. The real factual issue isthe time that they first appeared. In this connection, Iconsider Almeida's testimony to be significant-he hearda rumor that Rodriguez had shown Contreras a gun, butfirst heard it after the election. This timing is corroborat-ed, somewhat inadvertently, by Personnel DirectorHall's testimony that her earliest personal knowledge ofthreats dated back to 1981, i.e., after the election. Themost important of the alleged rumors was that Rodriguezhad threatened Contreras with a gun. This, in fact, didnot take place, and Kipp did not mention it on Novem-ber 2, when he reprimanded Rodriguez. The Employer'sobjections to the election, filed on November 8, do notallege it. It is therefore unlikely that any such rumor cir-culated prior to November 1, the date of the election.Also, as noted above, the Employer has failed to estab-lish that Contreras' accidental black eye took placebefore the election.Although Freyre alleged a deflated tire, he admittedthat it took place after the election. Leon's pretrial state-ment shows that there was no damage at all to his car.The remainder of the evidence on the date the rumorsfirst appeared is a potpourri, except for Medina andWilk, who place the beginning of the rumors prior to the26 American College Dictionary, p. 1062 (Random House, Inc., NewYork, N.Y., 1969).569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection. I do not credit their statements because Medinagave exaggerated testimony in general and admitted thathe favored the Company, because Wilk also admitted hissympathies for the Employer, and because their testimo-nies on this issue are in conflict with the preponderanceof the credible evidence.I note that the Regional Director's investigation of theEmployer's objections to the election took place duringthe period immediately following the election, that em-ployees were being interviewed by a Board agent, and,perhaps, by the Employer. I need not decide this latterpoint, however. I find that various rumors of threats cir-culated among employees for the first time after Novem-ber 1, 1979, the date of the election.8. The electiona. Luis Jorge and Ildefonso GonzalezIdalberto Mures had the demeanor of a truthful wit-ness. Since her testimony about the election area wascontrary to that presented by the Employer's witnesses,Medina in particular, and since she was an employee ofthe Company, her statements are "apt to be particularlyreliable." Gold Standard Enterprises, 234 NLRB 618, 619(1978), enf. denied on other grounds 607 F.2d 1208 (7thCir. 1979). I accept her uncontradicted testimony thatshe and other employees were ordered to clean the elec-tion area just before the election, and her denial, cor-roborated by Jorge, that there were any boxes near theelection table. It follows that there were no boxes nearthe table on which Jorge could have been seated, and Ireject Medina's assertions that Jorge sat down on anysuch boxes. Instead, as Jorge testified, he sat down onsome boxes near the storeroom fence, adjacent to the lineof voters, and tied his shoes. This testimony is corrobo-rated by Mures and Personnel Director Hall.Mures and Gonzalez partially corroborate, and Icredit, Jorge's testimony that he followed the flow ofvoters to the election table, did not speak to any of thevoters or to Gonzalez except to give his name, cast hisballot in the normal manner, and left the building with-out returning. I reject Medina's contrary testimony, sincehe was an unreliable witness, whereas the rest of the tes-timony is vague and inconclusive.I also credit Jorge's testimony that he stood on theramp outside the door to the polling area for 5 to 10minutes waiting for a friend. The voters passed by himinto the building, but he did not speak to them. Jorge atthis time was wearing the union emblem, describedabove, on the front and back of his coveralls. Althoughthe emblem would probably have been recognized by avoter already familiar with it, it would have been diffi-cult for an individual moving in the line of voters to readthe "A of M" lettering which was printed horizontallyon the emblem, and impossible to read, without close ex-amination, Petitioner's name which appeared in a circle.As stipulated by the parties, Gonzalez wore a unionbutton saying "Vote Yes for I.A.M." The Board agentdid not ask him to remove it.Further, I credit Gonzalez' testimony, corroborated byMures, that he complained to the Board agent about thepresence of representatives of the Employer in the elec-tion area, that the agent caused them to leave, and thatno similar complaint was made by the Employer's ob-server concerning Petitioner's agents.b. Anthony KlinakisThe first voting session was 1 hour in duration, from2:45 to 3:45 p.m. the Respondent argues that Klinakis'account of what he did during the first session is "incred-ible." Thus, according to the Respondent's brief, it is "in-herently implausible that he made up to a 40-mile roundtrip in a total time of 50 minutes or less, merely to visithis office for an unspecified reason." The Respondent'sarithmetic is faulty-since the one-way distance was 8 to10 miles according to Klinakis, the round-trip distancewas 16 to 20 miles. It is not implausible that a trip of thisdistance, most of it on an expressway in midafternoon ina metropolitan area, could be made in the approximately50 minutes which Klinakis gave as the elapsed time. Asufficient reason for the trip may merely have been to beout of the area when the employees were voting.I, therefore, credit Klinakis' testimony that he returnedand parked in front of the building about 10 minutesbefore the end of the first voting session, waited, andthen attended the sealing of the ballot box. After theseformalities, the Union agents left the building, started todrive away, and then stopped to talk to employees justleaving the day shift in the parking lot between the Re-spondent's two buildings. This lasted until shortly after 4p.m., and Klinakis then went to a corner grocery store.As noted above, the second session was not scheduled tostart until an hour or more later, at 5:30 p.m. The unionagents again returned about 10 minutes before the votingbegan, and then went back to the grocery store.I do not credit Green's assertions that he saw Klinakisin the parking lot at times when employees were voting.Klinakis' testimony was much more detailed thanGreen's, while the latter was unable to state the time ofday that he saw Klinakis. Moreover, the Employer madeno complaint about Klinakis to the Board agent duringthe voting, and did not submit a statement from Green tothe Regional Director during the latter's investigation ofthe objections. Finally, Klinakis impressed me as a moretruthful witness than Green.9. Legal conclusionsAs the court has recently stated, the issue in proceed-ings of this nature is whether the events considered cu-mulatively tended to interfere with the outcome of theelection. Actions attributable to the Union are more sig-nificant, while employee actions not so attributable areentitled to less weight and may not be used by them-selves to set aside an election. However, they will war-rant such action "if [they] disrupted the voting proce-dure or destroyed the atmosphere necessary to the exer-cise of a free choice in the representation election."NLRB v. Claxton Mfg. Co., 613 F.2d 1364 (5th Cir.1980), reversing 237 NLRB 1393 (1978). It is well estab-lished that the Employer has the burden of going for-ward with the evidence, and the ultimate burden ofproof. NLRB v. Emerson Electric Co., 649 F.2d 589 (8thCir. 1981), enfg. 247 NLRB 1365 (1980).570 IDAB, INC.The evidence in this case does not establish specificacts which would warrant setting the election aside evenif they were attributable to the Union, nor does it estab-lish, under the other test mentioned by the reviewingcourt, a disruption of the voting procedure or a destruc-tion of the atmosphere necessary to a free choice by thevoters. The most that may be made out by the evidenceof preelection events is that Jorge may have made jokingreferences about damage to Leon's car, that Gonzalezmay possibly have joked with Freyre in a manner whichthe latter considered to be vaguely threatening, and thatWilk may have found a spike in his tire without knowingthe source. I have not made specific findings that any ofthese events happened because of the basic unreliabilityof the witnesses. However, even if these acts took place,it is well established that isolated, innocuous, and jokingremarks, not shown to have caused a change in an em-ployee's vote,27are insufficient to warrant setting asidean election.2sIt is also established that property damagenot linked to the Union does not affect the results of theelection.29 As the Court of Appeals for the Eighth Cir-cuit has stated:A showing of misconduct prior to an election, with-out more, is insufficient to deny enforcement of theBoard's order. Interference with the employees' ex-ercise of a free choice must be present in the recordto such an extent that an inference can be drawnthat the conduct materially affected the election re-sults.3°No such inference can be drawn from the record in thiscase.Nor does the record warrant a finding of improperelectioneering by Jorge, Klinakis, or Gonzalez. Jorge didnot "loiter" in the election area, as charged in the Em-ployer's objections. He stood in line to vote, sat down onsome nearby boxes to tie his shoes, moved with the lineof voters, voted, and left the election area without speak-ing to anyone except to give his name to the election off-ficials. As was his custom, he wore a union emblem, de-scribed above. When outside on the ramp, he waited for5 to 10 minutes for a friend, but there is no evidence thathe spoke to any of the voters moving past him in theline. As Murtes credibly testified, the "inspector" had di-rected voters not to speak to anybody.The Respondent argues that these facts establish im-proper electioneering under the standards set forth in thereviewing court's decision in NLRB v. Readi-Mix, Inc.,636 F.2d 111 (5th Cir. 1981), reversing 247 NLRB 890(1980). The court described the facts in that case as fol-lows:The undisputed evidence revealed that before thepolls opened, two former Carroll employees wear-" NLRB v. S. Prawer & Co., 584 F.2d 1099, (Ist Cir. 1978), enfg. 232NLRB 495 (1977); Fidelity Telephone Ca v. NLRB, 574 F.2d 409 (8th Cir.1978), enfg. 232 NLRB 839 (1977).2a NLRB v. USM Corp., 517 F.2d 971 (6th Cir. 1975), enfg. 209 NLRB956 (1974).29 Worley Mills. Inc. v. NLRB, 685 F.2d 362 (O1th Cir. 1982), enfg. 252NLRB 756 (1980); The Seville, 262 NLRB 1282 fn. 2 (1982).so Worley Mills, Inc. v. NLRB, ibid., 685 F.2d 362 (10th Cir 1982).ing "Vote Teamsters" signs on their hats and en-larged reproductions of the ballot with an "X"marked in the "Yes" box pinned on their shirts, po-sitioned themselves in the parking lot where the lineof waiting voters formed. This line was approxi-mately 25 feet from the polls. At one time therewere as many as 45 employees waiting to vote. Asthe line of voters passed them by, both men urgedthe employees to vote for the union and repeatedlygestured to the "Yes" box on the ballot pinned totheir shirt. These activities continued throughoutthe polling hours. (636 F.2d at 212.]The court concluded that this constituted improper elec-tioneering under the Board's rule in Michem, Inc.,al170NLRB 362 (1968). In that case the Board set aside anelection where a union official had stood for several min-utes near a line of voters, and had engaged them in con-versation. The Board noted the "potential for distraction,last minute electioneering or pressure, and unfair advan-tage from prolonged conversations between representa-tives of any party ...and voters waiting to cast bal-lots. .. .The final minutes before an employee casts hisvote should be his own, as free from interference as pos-sible."The Board, therefore, announced a "blanket prohibi-tion" against such conversations as a "preventive deviceto enforce the ban against electioneering in pollingplaces." The Board continued:We intend, of course, that our application of thisrule will be informed by a sense of realism. The rulecontemplates that conversations between a partyand voters while the latter are in a polling area[awaiting] to vote will normally, upon the filing ofproper objections, be deemed prejudicial without in-vestigation into the content of the remarks. But thisdoes not mean that any chance, isolated, innocuouscomment or inquiry by an employer or union offi-cial to a voter will necessarily void the election. Wewill be guided by the maxim that "the law does notconcern itself with trifles." [170 NLRB at 363.]Jorge's conduct in this case is not similar to that of thetwo former employees in Carroll. He did not speak tothe voters, much less urge them to vote for the Union.There was no conversation with voters, and Michem is,therefore, inapplicable, as the reviewing court held in an-other case where there was a brief confrontation be-tween a prounion employee and a company observer.The court noted that "the comments were not 'pro-longed,' or even a 'conversation."' NLRB v. KlinglerElectric Corp., 656 F.2d 76 (5th Cir. 1981), enfg. 245NLRB 1247 (1979). Three other circuit courts of appealsst The spelling appears as "Milchemr" in the court's decision. Thespelling given above is contained in the caption of the case as reported inVol. 170 of the Board's Decisions at 362. In subsequent decisions, theBoard has misspelled it as "Milchem." See, e.g., Star Expansion Industries,170 NLRB 364 fn. 6 (1968), which issued on the same day as "Michem."and is the next decision printed in Vol. 170. Other cases have repeatedthe error.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave made similar rulings in cases involving chance, iso-lated, or innocuous comments.32Unlike the former employees in Carroll, Jorge did notwear a reproduction of the ballot on his clothing, withan "X" in the "Yes" box. He merely wore his customaryclothing, which had a union emblem on the front andback. A contention that another election should havebeen set aside because a union observer wore a unionlogo was labeled "frivolous" by the Court of Appeals forthe Ninth Circuit. NLRB v. San Jose Care Center, 652F.2d 195 (9th Cir. 1981), denying enf. on other grounds248 NLRB 1201 (1980). A similar conclusion is warrant-ed herein with respect to Jorge's emblem.The reviewing court instructed the Board to considerJorge's electioneering conduct cumulatively togetherwith the evidence pertaining to threats and violence. Ihave done so, and conclude that, so considered, the evi-dence with respect to Jorge's conduct does not warrantsetting the election aside.Gonzalez, the union observer, had a different kind ofunion badge, saying "Vote Yes-for IAM." The review-ing court, citing one of its own prior decisions, statedthat such conduct, "considered in isolation, will not ordi-narily be sufficient to invalidate an election."33Howev-er, it advised the Board that Gonzalez' wearing of thebadge should be considered together with "Jorge's elec-tioneering conduct at the hearing." As there was no suchconduct, I conclude that the presence of the badge onGonzalez' clothing is insufficient to warrant voiding theelection. The court also concluded that there was anissue as to whether the Union condoned Jorge's "elec-tioneering conduct." This issue also disappears upon thedevelopment of the facts.34s2 NLRB v. Silverman's Men's Wear. Inc., 656 F.2d 53 (3d Cir. 1981),reversing on other grounds 250 NLRB 1388 (1980); NLRB v. ULISM Corp.,supra fn. 28, NLRB v. Vista Hill Foundation, 639 F.2d 479, (9th Cir.1980), enfg. 239 NLRB 667 (1978). See also NLRB v. Locust Industries,542 F.2d 1169 (4th Cir. 1976), enfg. 221 NLRB 604 (1975).s3 EDS-IDAB, INC. v. NLRB, supra fn. 6. The Board has reached asimilar result in other cases, Colfor, Inc., 243 NLRB 465 (1979), in oneinstance with judicial approval. Nestle Co., 248 NLRB 732, 742 (1980),enfd. 659 F.2d 552 (D.C. Cir. 1981).3' I have not found it necessary to determine whether Gonzalez,Jorge, Rodriguez, or Ugarte were agents of the Union because they didnot engage in conduct which would require voiding the election underany standard. However, in the event that reviewing authority reaches acontrary conclusion, it seems clear that these employees were not agentsof the Union, and that any conduct in which they may have engaged isnot attributable to the Union. The record clearly shows that none of thealleged conduct-or the actual conduct, such as Gonzalez' wearing of thebadge-was ordered or authorized by Klinakis.Although Klinakis agreed that he utilized these four employees as aninplant organizing committee, there is no credible evidence that the otheremployees considered them to be agents of the Union. When SantiagoLeon was asked whether he was "aware of an inplant organizing commit-tee organizing for the Union," he did not understand the question, andcould only understand it when he was asked whether some employeeswere trying to get others to vote for the Union. The four employeeswere simply union sympathizers, and the Union was not responsible fortheir actions. Tennessee Plastics. Inc., 215 NLRB 315 (1974), enfd. 525F.2d 670 (6th Cir. 1975).Even viewing the employees as an inplant organizing committee, it iswell established that employee members of such committees are not,"simply by virtue of such membership, agents of their union for the pur-pose of making threats or statements." Cambridge Wire Cloth Co., Inc.,256 NLRB 1135, 1139 (1981), enfd. 679 F.2d 885 (4th Cir. 1982). Accord:Beaird-Poulan Division, supra. See 247 NLRB at 1380 for the conclusionadopted by the Board, and for the opinion of the Court of Appeals forAt the conclusion of the first voting session at 3:45p.m., and the sealing of the ballot box, Klinakis and an-other union agent entered their car in front of the Re-spondent's building no. 1, where the voting had takenplace, drove partially around the block, and saw employ-ees just off the day shift congregating in the parking lotwhich separated the Respondent's two buildings. Theunion agent stopped and talked to these employees forabout 20 minutes in the parking lot and then left shortlyafter 4 p.m. Although there had been a line of voters onthe ramp leading to building no. 1 when the polls wereopen, there is no evidence that this line extended any dis-tance into the parking area. The employees with whomKlinakis spoke were, as noted, just off the day shift. It isclear that they were not waiting in line to vote-thepolls had just closed. From the fact that the employeeswere leaving work, I infer that they had already votedduring the first voting session. I also conclude that theparking lot itself was not part of the election area, sincethere is no evidence that the line of voters had extendeddown the ramp into the parking lot. I, therefore, findthat Klinakis' conversations took place with employeeswho had already voted, were not in line to vote, and in aplace which was not the election area. The union agentleft at least an hour before the start of the next votingsession.The rule in Michem was not formulated to prohibitconduct of this nature, since, as the Board's decision inthat case clearly shows, it was intended to protect "thefinal minutes before an employee casts his vote" [supra,170 NLRB at 362, emphasis supplied]. The Court of Ap-peals for the Second Circuit reached this conclusion insimilar circumstances. NLRB v. Newton-New Haven Co.,506 F.2d 1035 (2d Cir. 1974), enfg. 207 NLRB 822(1973). In the Beaird-Poulan Division case, where theBoard's Order was enforced by the Court of Appeals forthe Eighth Circuit, the Board agreed that "the Milchem[sic] rule is irrelevant ... because the Company failed topresent evidence that any union representative engagedin a prolonged conversation with any employee waitingto vote." Beaird-Poulan Division, supra, 247 NLRB at1387. The Board reached the same conclusion in NestleCo., where its order was enforced by the Court of Ap-peals for the District of Columbia Circuit (Nestle Co.,supra, 248 NLRB 732 at 742 fn.3), and has consistentlyinterpreted Michem in the same manner in other cases.35I, therefore, conclude that Klinakis' actions in the park-ing lot do not justify setting aside the election.In accordance with my findings above and on consid-eration of the entire record, I make the followingCONCLUSION OF LAWNeither the Petitioner nor any other person engaged inany conduct at any time which would warrant settingaside the election.the Eighth Circuit. For a similar opinion from the Court of Appeals forthe Tenth Circuit, see Worley Mills Inc., supra, fn. 29.SE Boston Insulated Wire Co., 259 NLRB 1118 (1982); Niagara WiresInc., 237 NLRB 1347 (1978); Pastoor Bros Co., 223 NLRB 451 (1976).572 IDAB, INC.On these findings of fact and conclusion of law and onthe entire record I make the following recommended3ORDERI hereby order that the Board reaffirm its previousconclusion that the Union was properly certified, over-ruling the objections to the conduct of the election filedby Respondent-Employer, and that it also reaffirm itsprior conclusion that the Respondent, identified by its3" If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.573new name described above,37 violated the Act as previ-ously determined, and reaffirm its prior Order.In order to ensure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, it isfurther ordered that the initial period of certification beconstrued as beginning on the date that the Respondentcommences to bargain in good faith with the Union asthe recognized bargaining representative in the appropri-ate unit.383" See caption and fn. I supra.3s See Mar-Jao Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied379 U.S. 817; Burnette Construction Co., 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).